Title: From Alexander Hamilton to Josias Carvel Hall, 23 April 1799
From: Hamilton, Alexander
To: Hall, Josias Carvel


          
            Sir,
            Philadelphia April 23. 1799
          
          Your letter of the 13th. instant reached me yesterday at this place. I approve the plan which you suggest for the subdivision of your State into districts and subdistricts. You will proceed accordingly.
          As soon as it shall be known who is the person nominated as Pay Master, the money and cloathing for commencing the recruiting service will be forwarded to him. This I very earnestly shall speedily expect as the result of the meeting with your Officers on the 23d. instant.
          I have no objection that you vary the arrangement of your Officers into companies as you shall deem most likely to be agreeable to them and advancive of the Service. But I must be immediately informed of any alteration which may be made A number of copies of the Articles of War will be speedily forwarded.
          There can be no difficulty in making the weekly return. It must be always receive prepared weekly by the particular Officers, and forwarded as regularly as opportunity will permit & that which you forward to me each week must represent the result according to the materials you then possess. Where no new returns shall have been received, your return must be governed by those last received by you. Postage and Stationary are of course charges against the public—
          With great consideration I am Sir Yr. Obed Servt.
          
            Alex Hamilton
          
          
            James Baker of ——— is contractor for the supply of provisions and Quarter Masters stores in the State of Maryland. You will take an arrangement with him for the supply within the several subdistricts and at the District & Circle Rendezvouses—so that no delay may ensue when the money & cloathing arrive—
          
          Col Hall
        